EXHIBIT 10.1.2 THIRD AMENDMENT TO LEASE AGREEMENT THIS THIRD AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as this "Third Amendment") is entered into by and between TEACHERS CONCOURSE, LLC, a Delaware limited liability company (hereinafter referred to as "Landlord"), and SIMMONS BEDDING COMPANY, a Delaware corporation f/k/a Simmons Company, a Delaware corporation (hereinafter referred to as "Tenant"), and shall be effective as of October 1, W I T N E S S E T H: WHEREAS,Tenant and Concourse I Ltd., a Georgia limited partnership (hereinafter referred to as "Concourse I"), entered into that certain Lease Agreement, dated April 25, 2000 (hereinafter referred to as the "Original Lease"), as amended by that certain First Amendment to Lease by and between Tenant and Concourse I, dated July 20, 2000 (hereinafter referred to as the "First Amendment"), and as amended by that certain Second Amendment to Lease by and between Tenant and Landlord, as the successor-in-interest to Concourse I, dated October 6, 2006 (hereinafter referred to as the "Second Amendment"; the Original Lease, as amended by the First Amendment and the Second Amendment, is hereinafter sometimes collectively referred to as the "Lease"), pursuant to which Tenant leased certain premises known as Suite 700 and Suite 770 on the seventh (7th) floor and Suite 800 on the eighth (8th) floor of the building presently known as "Corporate Center I" located at One Concourse Parkway, Atlanta, Georgia 30328 (hereinafter referred to as the "Building"), which premises are more particularly described in the Lease (hereinafter referred to as the "Premises"); WHEREAS, Landlord and Tenant desire to amend the Lease to extend further the term of the Lease and to provide for certain other related matters, as are more particularly set forth herein. NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00), the mutual covenants and conditions set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant agree to amend the Lease as follows: 1.Defined Terms.Capitalized terms used herein, unless otherwise defined herein, shall have the meanings given such terms in the Lease, except, however, that capitalized terms used in this Third Amendment that are defined in ExhibitB-3 hereto shall have the meanings given such terms in said ExhibitB-3. 2.Term. Effective as of October 1, 2008, the Term of the Lease is extended for a period of sixty-six (66) months, commencing on October 1, 2011 and continuing through and including a new term Expiration Date of March 31, 2017. 3.Terms of the Lease.The lease of the Premises shall be pursuant to all of the terms and conditions of the Lease as in effect from time to time; provided, however, that Landlord and Tenant hereby agree that the Lease shall be amended as follows: a.Paragraph 2. Rent.On and after October 1, 2008, Monthly Rental for the Premises shall be payable to Landlord pursuant to Paragraph 2 of the Lease at P.O. Box 402852, Atlanta, Georgia 30384-2852 or at such other place Landlord designates, without notice, demand, deduction or setoff, in the following amounts: Period Base Rent (per rentable square foot per annum) Annual Rental Monthly Rental 10/01/08-09/30/09 $22.00 $1,275,801.96 $106,316.83 10/01/09-09/30/10 $22.55 $1,307,697.00 $108,974.75 10/01/10-09/30/11 $23.11 $1,340,172.00 $111,681.00 10/01/11-09/30/12 $23.69 $1,373,806.80 $114,483.90 10/01/12-09/30/13 $24.28 $1,408,021.44 $117,335.12 10/01/13-09/30/14 $24.89 $1,443,396.00 $120,283.00 10/01/14-09/30/15 $25.51 $1,479,350.40 $123,279.20 10/01/15-09/30/16 $26.15 $1,516,464.60 $126,372.05 10/01/16-03/31/17 $26.80 $1,554,158.76 $129,513.23 b.Paragraph 3.Reimbursement for Increases in Operating Costs. (i)On and after January 1, 2010, Tenant, in addition to Monthly Rental payable with respect to the Premises, shall pay, as additional rental, Tenant’s Share of increases in the Operating Costs for any calendar year during the Term of the Lease, as modified hereby (commencing with calendar year 2010), over the "Initial Operating Costs," which shall be the actual Operating Costs incurred by Landlord in calendar year 2009, as adjusted pursuant to the terms of the Lease. (ii)Notwithstanding anything in the Lease, as amended hereby, to the contrary, for purposes of determining Tenant's Share of Operating Costs for any calendar year during the Term of the Lease, from and after January 1, 2010, Operating Costs shall not include the amount by which "controllable" Operating Costs for such calendar year exceed the product of such "controllable" Operating Costs for calendar year 2009 multiplied by 106% compounded annually from calendar year 2009. By way of illustration and not limitation, the "cap" on "controllable" Operating Costs for purposes of determining Tenant's contribution thereto, in 2011 would be 1.1236 times the comparable "controllable" Operating Costs for calendar year 2009, and in 2012 would be 1.191 times the comparable "controllable" Operating Costs for calendar year 2009. For the purposes of this subparagraph, "controllable" Operating Costs shall mean all Operating Costs within the reasonable control of Landlord, but specifically does not include taxes, utilities, insurance costs, capital expenditures, costs to the extent directly affected by an increase in the minimum wage (such as wage increases for non-minimum wage earners, such as security guards, resulting from minimum wage increases) and reasonable costs incurred to comply with any legal requirements enacted after October 1, c.Subparagraph 3 (h).
